Exhibit 10.1

 

EXECUTION VERSION

 

COOPERATION AGREEMENT

 

This AGREEMENT, dated as of March 24, 2017 (this “Agreement”), is made and
entered into by EVINE Live Inc., a Minnesota corporation (“EVINE” or the
“Company”), and each of the persons set forth on the signature page hereto
(each, an “Investor” and collectively, the “Investors” or, with their respective
affiliates and associates, “Investor Group”) which presently are or may be
deemed to be members of a “group” with respect to the common stock of the
Company, $0.01 par value per share (the “Common Stock”), pursuant to Rule 13d-5
promulgated by the U.S. Securities and Exchange Commission (the “SEC”) under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”);

 

WHEREAS, the Investor Group is deemed to beneficially own shares of the Common
Stock totaling, in the aggregate, 2,271,708 shares of the Common Stock
outstanding as of the date hereof; and

 

WHEREAS, the Company and the Investor Group have determined to come to an
agreement with respect to certain matters relating to the composition of the
Company’s Board of Directors (the “Board”) as provided in this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound hereby, agree as follows:

 

1.            Board Composition.

 

(a)          Size of the Board. Upon the appointment of the New Independent
Director (as defined below), the Company agrees to cause the Board to increase
its size, as necessary, to accommodate the addition to the Board of the New
Independent Director.

 

(b)          Identification, Appointment and Nomination of the New Independent
Director. No later than thirty (30) calendar days from the date of execution of
this Agreement, the Company shall take the necessary steps to cause the Board to
appoint from the list of candidates set forth on Exhibit A or their replacements
as set forth below (the “Director Candidate Pool”) one (1) new independent
director (the “New Independent Director”) to serve on the Board until the 2017
annual meeting of stockholders (the “2017 Annual Meeting”). No later than five
(5) business days after the date of this Agreement, the Investor Group shall
provide the Board’s Corporate Governance and Nominating Committee with completed
directors’ and officers’ questionnaires (in the form customarily used for the
Company’s independent or non-management directors) for each of the candidates in
the Director Candidate Pool as well as such biographical information as would be
required to be included in a proxy statement filed by the Company with the SEC
(the “SEC”) pursuant to the Securities and Exchange Act of 1934, as amended (the
“Exchange Act”). The Company agrees to (i) nominate the New Independent Director
for election to the Board at the 2017 Annual Meeting, (ii) recommend, and
reflect such recommendation in the Company’s definitive proxy statement in
connection with the 2017 Annual Meeting, that the shareholders of the Company
vote to elect the New Independent Director as a director of the Company at the
2017 Annual Meeting for a term of office expiring at the 2018 annual meeting of
the shareholders of the Company (the “2018 Annual Meeting”), and (iii) solicit,
obtain proxies in favor of and otherwise support the election of the New
Independent Director at the 2017 Annual Meeting, in a manner no less favorable
than the manner in which the Company supports other nominees for election at the
2017 Annual Meeting.

 



 

 

 

(c)          Replacement of New Independent Director. In the event that the New
Independent Director (or his replacement appointed pursuant to this paragraph)
is unable or unwilling to serve as a director of the Company (other than on
account of failure to be elected or reelected) during the Standstill Period (as
such term is defined in Section 3 below), the Company shall select a replacement
candidate from the Director Candidate Pool (the “Replacement New Independent
Director”), provided that at such time the Director Candidate Pool has at least
four director candidates, at least one of whom must (i) qualify as “independent”
pursuant to the Securities and Exchange Commission (“SEC”) and NASDAQ listing
standards, (ii) have, in the reasonable and good faith judgment of the Company,
relevant financial and business experience to serve on the Board, and (iii) be
independent of the Investor Group. The Investor Group shall have the exclusive
right to add individuals to the Director Candidate Pool, provided that any
individuals added to the Director Candidate Pool after the date hereof must be
approved by the Company, such consent not to be unreasonably withheld. The
Company shall appoint any such replacement candidate who meets the foregoing
criteria to the Board to replace the then New Independent Director, with such
replacement candidate to serve as a director and as a member of those Board
committees on which the then New Independent Director served, in each case,
during the unexpired term, if any, of the then New Independent Director and such
replacement candidate shall be considered the New Independent Director for all
purposes of this Agreement.

 

(d)          Board Policies and Procedures. The Investor Group acknowledges that
the New Independent Director shall be required to comply with all policies,
processes, procedures, codes, rules, standards, and guidelines applicable, from
time to time, to members of the Board, including, but not limited to, the
Company’s Code of Conduct, and policies on confidentiality, ethics, hedging and
pledging of Company securities, public disclosures, stock trading, and stock
ownership (provided that any amendment or revision of the foregoing shall not
affect any rights of the Investor Group provided in this Section 1), and the New
Independent Director and the Investor Group shall provide the Company with such
information as is reasonably requested by the Company concerning the New
Independent Director and/or the Investor Group as is required to be disclosed
under applicable law or stock exchange regulations, including the completion of
the Company’s current standard director and officer questionnaire for all
independent or non-management directors, in each case as promptly as necessary
to enable the timely filing of the Company’s proxy statement and other periodic
reports with the SEC.

 

(e)          Rights and Benefits of the New Independent Director. The Company
agrees that the New Independent Director shall receive (i) the same benefits of
director and officer insurance, and any indemnity and exculpation arrangements
available generally to the directors on the Board, (ii) the same compensation
for his or her service as a director as the compensation received by other
non-management directors on the Board, and (iii) such other benefits on the same
basis as all other non-management directors on the Board, including, without
limitation, having the Company (or its legal counsel) prepare and file with the
SEC, at the Company’s expense, any Forms 3, 4 and 5 under Section 16 of the
Exchange Act that are required to be filed by each director of the Company.

 



 2 

 

 

(f)           Committee Appointment. The Company agrees that the Board shall
appoint the New Independent Director to at least one (1) committee of the Board
and have the New Independent Director serve on such committee(s) until the 2018
Annual Meeting; provided that, with respect to any committee appointment, the
New Independent Director is and continues to remain eligible to serve as a
member of any such committee pursuant to applicable law and the rules of NASDAQ,
if any, that are applicable to the composition of such a committee. In the event
of the replacement of the New Independent Director as set forth above, the
substitute New Independent Director shall be promptly appointed to the committee
seats vacated by the then current New Independent Director to serve until the
2018 Annual Meeting; provided that, with respect to any committee appointment,
the substitute New Independent Director is and continues to remain eligible to
serve as a member of any such committee pursuant to applicable law and the rules
of NASDAQ, if any, that are applicable to the composition of such a committee. 

 

2.            Withdrawal of Advance Notice of Nomination. Effective immediately
upon the execution of this Agreement and until the expiration of the Standstill
Period, the Investor Group hereby irrevocably withdraws the advance notice of
nomination that it submitted to the Company on March 24, 2017 and any and all
amendments and supplements thereto, agrees not to bring any other nominations,
business or proposals before or at the 2017 Annual Meeting agrees not to deliver
to the Company or any representative thereof any advance notices of nominations
or shareholder proposals with respect to any meeting of the Company’s
shareholders.

 

3.            Standstill.

 

(a)          Each Investor agrees that, from the date of this Agreement until
the expiration of the Standstill Period (as defined below), without the prior
written authorization or invitation of the Board, neither it nor any of its
Related Persons (as defined herein) will, and it will cause each of its Related
Persons not to, directly or indirectly, in any manner:

 

(i)                 Publicly propose or publicly announce or otherwise publicly
disclose an intent to propose or enter into or agree to enter into, singly or
with any other person, directly or indirectly, (x) any form of business
combination or acquisition or other transaction relating to a material amount of
assets or securities of the Company or any of its subsidiaries, (y) any form of
restructuring, recapitalization or similar transaction with respect to the
Company or any of its subsidiaries or (z) any form of tender or exchange offer
for the Common Stock, whether or not such transaction involves a change of
control of the Company; provided, however, that this clause (i) shall not
preclude the tender by any Investor of any securities of the Company into any
tender or exchange offer not made, financed or otherwise supported by the
Investor Group or any Affiliate or Associate thereof or preclude the ability of
any Investor to vote its shares of Common Stock for or against any transaction
involving the Company’s securities where the transaction is not proposed or
sponsored by any Investor or any Affiliate or Associate thereof.

 



 3 

 

 

(ii)               engage in any solicitation of proxies or written consents to
vote any voting securities of the Company, or conduct any non-binding referendum
with respect to any voting securities of the Company, or assist or participate
(other than by determining how to vote their own shares) in any other way,
directly or indirectly, in any solicitation of proxies or written consents with
respect to any voting securities of the Company, or otherwise become a
“participant” in a “solicitation,” as such terms are defined in Instruction 3 of
Item 4 of Schedule 14A and Rule 14a-1 of Regulation 14A, respectively, under the
Exchange Act, to vote any securities of the Company in opposition to any
recommendation or proposal of the Board;

 

(iii)             acquire, offer or propose to acquire, or agree to acquire,
directly or indirectly, whether by purchase, tender or exchange offer, through
the acquisition of control of another person, by joining a partnership, limited
partnership, syndicate or other group (including any group of persons that would
be treated as a single “person” under Section 13(d) of the Exchange Act),
through swap or hedging transactions or otherwise, any additional securities of
the Company or any rights decoupled from the underlying securities of the
Company, to the extent that the Investor Group’s total beneficial ownership
would exceed in the aggregate (amongst all of the Investors and any Affiliate or
Associate thereof) 9.9% of the Common Stock outstanding.

 

(iv)             Except in Rule 144 open market broker sale transactions where
the identity of the purchaser is not known and in underwritten widely dispersed
public offerings, sell, offer or agree to sell directly or indirectly, through
swap or hedging transactions or otherwise, the securities of the Company or any
rights decoupled from the underlying securities held by the Investors to any
person or entity not (A) a party to this Agreement, (B) a member of the Board,
(C) an officer of the Company, or (D) an Affiliate or Associate of the Investors
(any person or entity not set forth in clauses (A)-(D) shall be referred to as a
“Third Party”) that would knowingly result in such Third Party, together with
its Affiliates and Associates, owning, controlling or otherwise having any,
beneficial, economic or other ownership interest representing in the aggregate
in excess of five percent (5%) of the shares of Common Stock outstanding at such
time;

 

(v)               engage in any short sale with respect to any security (other
than a broad-based market basket or index) that includes, relates to or derives
any significant part of its value from a decline in the market price or value of
the securities of the Company;

 

(vi)             except as otherwise set forth in this Agreement, take any
action in support of or make any proposal or request that constitutes: (A)
controlling, changing or influencing the Board or management of the Company,
including any plans or proposals to change the number or term of directors or to
fill any vacancies on the Board, (B) any material change in the capitalization,
stock repurchase programs and practices or dividend policy of the Company, (C)
any other material change in the Company’s management, business or corporate
structure, (D) seeking to have the Company waive or make amendments or
modifications to the Company’s Amended and Restated Articles of Incorporation or
Bylaws, or other actions that may impede or facilitate the acquisition of
control of the Company by any person, (E) causing a class of securities of the
Company to be delisted from, or to cease to be authorized to be quoted on, any
securities exchange; or (F) causing a class of securities of the Company to
become eligible for termination of registration pursuant to Section 12(g)(4) of
the Exchange Act;

 



 4 

 

 

(vii)           call or seek to call, or request the call of, alone or in
concert with others, any meeting of stockholders, whether or not such a meeting
is permitted by the Company’s Amended and Restated Articles of Incorporation or
Bylaws, including, but not limited to, a “town hall meeting;”

 

(viii)         publicly seek, alone or in concert with others, representation on
the Board, except as expressly permitted by this Agreement;

 

(ix)             initiate, encourage or in any “vote no,” “withhold” or similar
campaign;

 

(x)              deposit any Common Stock in any voting trust or subject any
Common Stock to any arrangement or agreement with respect to the voting of any
Common Stock (other than any such voting trust, arrangement or agreement solely
among the members of the Investor Group that is otherwise in accordance with
this Agreement);

 

(xi)            seek, or knowingly encourage any person, to submit nominations
in furtherance of a “contested solicitation” for the election or removal of
directors with respect to the Company or seek or knowingly encourage any action
with respect to the election or removal of any directors of the Company or with
respect to the submission of any stockholder proposals (including any submission
of stockholder proposals pursuant to Rule 14a-8 under the Exchange Act);

 

(xii)           form, join or in any other way participate in any “group”
(within the meaning of Section 13(d)(3) of the Exchange Act) with respect to the
Common Stock (other than the Investor Group);

 

(xiii)         demand a copy of the Company’s list of stockholders or its other
books and records, whether pursuant to the Minnesota Business Corporation Act
(the “MBCA”) or pursuant to any other statutory right;

 

(xiv)         commence, encourage, or support any derivative action in the name
of the Company, or any class action against the Company or any of its officers
or directors in order to, directly or indirectly, effect any of the actions
expressly prohibited by this Agreement or cause the Company to amend or waive
any of the provisions of this Agreement; provided, however, that for the
avoidance of doubt, the foregoing shall not prevent any of the Investor Group
from (A) bringing litigation to enforce the provisions of this Agreement, (B)
making counterclaims with respect to any proceeding initiated by, or on behalf
of, the Company against an Investor, (C) bringing bona fide commercial disputes
that do not relate to the subject matter of this Agreement or the topics covered
in any correspondence between the Company and the Investor Group prior to the
date hereof, or (D) exercising statutory dissenters, appraisal or similar rights
under the MBCA; provided, further, that the foregoing shall also not prevent the
Investors from responding to or complying with a validly issued legal process in
connection with litigation that it did not initiate, invite, facilitate or
encourage, except as otherwise permitted in this Section (3)(a)(xv);

 

(xv)           disclose publicly or privately in a manner that could reasonably
be expected to become public any intent, purpose, plan or proposal with respect
to the Board, the Company, its management, policies or affairs, any of its
securities or assets or this Agreement that is inconsistent with the provisions
of this Agreement;

 



 5 

 

 

(xvi)         enter into any negotiations, agreements or understandings with any
person or entity with respect to any of the foregoing, or advise, knowingly
assist, knowingly encourage or knowingly seek to persuade any person or entity
to take any action or make any statement with respect to any of the foregoing,
or otherwise take or cause any action or make any statement inconsistent with
any of the foregoing;

 

(xvii)       make any request or submit any proposal to amend the terms of this
Agreement other than through non-public communications with the Company that
would not be reasonably determined to trigger public disclosure obligations for
any party;

 

(xviii)     take any action challenging the validity or enforceability of any of
the provisions of this Section 3 or publicly disclose, or cause or facilitate
the public disclosure (including, without limitation, the filing of any document
with the SEC or any other governmental agency or any disclosure to any
journalist, member of the media or securities analyst) of, any intent, purpose,
plan or proposal to either (A) obtain any waiver or consent under, or any
amendment of, any provision of this Agreement, or (B) take any action
challenging the validity or enforceability of any provisions of this Section 3;
or

 

(xix)         otherwise take, or solicit, cause or encourage others to take, any
action inconsistent with the foregoing.

 

(b)          Notwithstanding the foregoing, the provisions of this Section 3
shall not limit in any respect the actions of any director of the Company
(including, but not limited to, the New Independent Director) in his or her
capacity as such, recognizing that such actions are subject to such director’s
fiduciary duties to the Company and its stockholders (it being understood and
agreed that neither the Investors nor any of their Affiliates or Associates
shall seek to do indirectly through the New Independent Director anything that
would be prohibited if done by any of the Investors or their Affiliates and
Associates directly).

 

(c)          The foregoing provisions of this Section 3 shall not be deemed to
prohibit the Investor Group or its directors, officers, partners, employees,
members or agents (acting in such capacity) (“Investor Agents”) from
communicating privately regarding or privately advocating for or against any of
the matters described in this Section 3 with the Company’s directors or
officers, so long as such communications are not intended to, and would not
reasonably be expected to, require any public disclosure of such communications
or requests.

 

(d)          As of the date of this Agreement, none of the Investors are engaged
in any discussions or negotiations with any person, and do not have any
agreements, arrangements, or understandings, written or oral, formal or
informal, and whether or not legally enforceable with any person concerning the
acquisition of economic ownership of any securities of the Company, and have no
actual and non-public knowledge that any other shareholders of the Company,
including, but not limited to, any shareholders that have a Schedule 13D
currently on file with the SEC with respect to the Company, have any present or
future intention of taking any actions that if taken by the Investors would
violate any of the terms of this Agreement. The Investors agree to refrain from
taking any actions during the Standstill Period to intentionally encourage other
shareholders of the Company or any other persons to engage in any of the actions
referred to in the previous sentence.

 

 6 

 



 

(e)          As used in this Agreement, the terms “Affiliate” and “Associate”
shall have the respective meanings set forth in Rule 12b-2 promulgated by the
SEC under the Exchange Act; the terms “beneficial owner” and “beneficial
ownership” shall have the same meanings as set forth in Rule 13d-3 promulgated
by the SEC under the Exchange Act; the terms “economic owner” and “economically
own” shall have the same meanings as “beneficial owner” and “beneficially own,”
except that a person will also be deemed to economically own and to be the
economic owner of (i) all shares of Common Stock which such person has the right
to acquire pursuant to the exercise of any rights in connection with any
securities or any agreement, regardless of when such rights may be exercised and
whether they are conditional, and (ii) all shares of Common Stock in which such
person has any economic interest, including, without limitation, pursuant to a
cash settled call option or other derivative security, contract or instrument in
any way related to the price of shares of Common Stock; the terms “person” or
“persons” shall mean any individual, corporation (including not-for-profit),
general or limited partnership, limited liability company, joint venture,
estate, trust, association, organization or other entity of any kind or nature;
and the term “Related Person” shall mean, as to any person, any Affiliates or
Associates of such person.

 

(f)             Notwithstanding anything contained in this Agreement to the
contrary:

 

(i)        The provisions of Sections 1, 2 and 3 of this Agreement shall
automatically terminate upon (i) the announcement by the Company that it has
entered into a definitive agreement with respect to any merger, consolidation,
acquisition, business combination, sale of a division, sale of substantially all
assets, recapitalization, restructuring, liquidation, dissolution or other
similar extraordinary transaction that would, if consummated, result in the
acquisition by any person or group of persons (other than any direct or indirect
subsidiaries of the Company) of more than 50% of the Common Stock; or (ii) the
commencement of any tender or exchange offer (by a person other than the
Investor Group) which, if consummated, would result in the acquisition by any
person or group of more than 50% of the Company common shares, where the Company
files a Schedule 14D-9 (or any amendment thereto), other than a “stop, look and
listen” communication by the Company pursuant to Rule 14d-9(f) promulgated under
the Exchange Act, that does not recommend that the Company’s shareholders reject
such tender or exchange offer.

 

(g)            For purposes of this Agreement, “Standstill Period” shall mean
the period commencing on the date of this Agreement and ending at 11:59 p.m.,
Eastern Time, on the date that is the earlier of (x)  ten (10) business days
prior to the expiration of the advance notice period for the submission by
stockholders of director nominations for consideration at the 2018 Annual
Meeting (as set forth in the advance notice provisions of the Company’s Amended
and Restated Bylaws), (y) one hundred (100) calendar days prior to the first
anniversary of the 2017 Annual Meeting, or (z) upon ten (10) calendar days’
prior written notice delivered by any of the Investor Group to the Company
following a material breach of this Agreement by the Company, including without
limitation, the Company’s failure to appoint or nominate the New Independent
Director and/or the Replacement New Independent Director in accordance with
Section 1, in each case, if such breach has not been cured within such notice
period, provided that any members of the Investor Group are not then in material
breach of this Agreement;

 



 7 

 

 

4.            Expenses. Each of the Company and the Investors shall be
responsible for its own fees and expenses incurred in connection with the
negotiation, execution, and effectuation of this Agreement and the transactions
contemplated hereby, including, but not limited to attorneys’ fees incurred in
connection with the negotiation and execution of this Agreement and all other
activities related to the foregoing.

 

5.            Representations and Warranties of the Company. The Company
represents and warrants to the Investors that (a) the Company has the corporate
power and authority to execute this Agreement and to bind it thereto, (b) this
Agreement has been duly and validly authorized, executed and delivered by the
Company, constitutes a valid and binding obligation and agreement of the
Company, and is enforceable against the Company in accordance with its terms,
except as enforcement thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or similar laws
generally affecting the rights of creditors and subject to general equity
principles and (c) the execution, delivery and performance of this Agreement by
the Company does not and will not violate or conflict with (i) any law, rule,
regulation, order, judgment or decree applicable to it, or (ii) result in any
breach or violation of or constitute a default (or an event which with notice or
lapse of time or both could become a default) under or pursuant to, or result in
the loss of a material benefit under, or give any right of termination,
amendment, acceleration or cancellation of, any organizational document, or any
material agreement, contract, commitment, understanding or arrangement to which
the Company is a party or by which it is bound.

 

6.            Representations and Warranties of the Investors. Each Investor, on
behalf of itself, severally represents and warrants to the Company that (a) as
of the date hereof, such Investor beneficially owns, directly or indirectly,
only the number of shares of Common Stock as described opposite its name on
Exhibit B and Exhibit B includes all Affiliates and Associates of any Investors
that own any securities of the Company beneficially or of record and reflects
all shares of Common Stock in which the Investors have any interest or right to
acquire, whether through derivative securities, voting agreements or otherwise,
(b) this Agreement has been duly and validly authorized, executed and delivered
by such Investor, and constitutes a valid and binding obligation and agreement
of such Investor, enforceable against such Investor in accordance with its
terms, except as enforcement thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or similar laws
generally affecting the rights of creditors and subject to general equity
principles, (c) such Investor has the authority to execute this Agreement on
behalf of itself and the applicable Investor associated with that signatory’s
name, and to bind such Investor to the terms hereof, (d) each of the Investors
shall use its commercially reasonable efforts to cause its respective Affiliates
and Associates to comply with the terms of this Agreement and (e) the execution,
delivery and performance of this Agreement by such Investor does not and will
not violate or conflict with (i) any law, rule, regulation, order, judgment or
decree applicable to it, or (ii) result in any breach or violation of or
constitute a default (or an event which with notice or lapse of time or both
could become a default) under or pursuant to, or result in the loss of a
material benefit under, or give any right of termination, amendment,
acceleration or cancellation of, any organizational document, agreement,
contract, commitment, understanding or arrangement to which such member is a
party or by which it is bound. The Investor Group acknowledges the Shareholder
Rights Plan (the “Rights Plan”) with Wells Fargo Bank, N.A., a national banking
association, and that under the Rights Plan, any Investor must seek a waiver
from the Company under the Rights Plan prior to acquiring beneficial ownership
of 4.99% or more of the Common Stock outstanding, subject to certain exceptions
under the Rights Plan.

 



 8 

 

 

7.            Mutual Non-Disparagement.

 

(a) Each Investor agrees that, until the earlier of (i) the expiration of the
Standstill Period and (ii) any material breach of this Agreement by the Company
(provided that the Company shall have three (3) business days following written
notice from such Investor of any material breach to remedy such material breach
if capable of remedy), neither it nor any of its Affiliates or Associates will,
and it will cause each of its Affiliates and Associates not to, directly or
indirectly, publicly make, express, transmit, speak, write, or otherwise
publicly state (or cause, further, assist, solicit, encourage, support or
participate in any of the foregoing), any remark, comment, message, information,
declaration, communication or other statement of any kind, whether verbal or in
writing, that might reasonably be construed to be derogatory or critical of, or
negative toward, the Company or any of its directors, officers, Affiliates,
Associates, subsidiaries, employees, agents or representatives (collectively,
the “Company Representatives”), or that reveals, discloses, incorporates, is
based upon, discusses, includes or otherwise involves any confidential or
proprietary information of the Company or its subsidiaries or Affiliates or
Associates, or to malign, harm, disparage, defame or damage the reputation or
good name of the Company, its business or any of the Company Representatives.

 

(b) The Company hereby agrees that, until the earlier of (i) the expiration of
the Standstill Period and (ii) any material breach of this Agreement by an
Investor (provided that such Investor shall have three (3) business days
following written notice from the Company of any material breach to remedy such
material breach if capable of remedy), neither it nor any of its Affiliates
will, and it will cause each of its Affiliates not to, directly or indirectly,
publicly make, express, transmit, speak, write, or otherwise publicly state (or
cause, further, assist, solicit, encourage, support or participate in any of the
foregoing), any remark, comment, message, information, declaration,
communication or other statement of any kind, whether verbal or in writing, that
might reasonably be construed to be derogatory or critical of, or negative
toward, the Investors or their Affiliates or Associates or any of the Investor
Agents, or that reveals, discloses, incorporates, is based upon, discusses,
includes or otherwise involves any confidential or proprietary information of
any Investor or its Affiliates or Associates, or to malign, harm, disparage,
defame or damage the reputation or good name of any Investor, its business or
any of the Investor Agents.

 

(c) Notwithstanding the foregoing, nothing in this Section 6 or elsewhere in
this Agreement shall prohibit any party from making any statement or disclosure
required under the federal securities laws or other applicable laws; provided,
that such party must provide, to the extent legally permissible, advance written
notice to the other parties, and to the extent practicable, at least two
business days in advance, prior to making any such statement or disclosure
required under the federal securities laws or other applicable laws that would
otherwise be prohibited by the provisions of this Section 7, and reasonably
consider any comments of such other parties.

 



 9 

 

 

(d) The limitations set forth in Section 7(a) and 7(b) shall not prevent any
party from responding to any public statement made by the other party of the
nature described in Section 7(a) and 7(b) if such statement by the other party
was made in breach of this Agreement.

 

8.            No Concession or Admission of Liability. This Agreement is being
entered into for the purpose of avoiding litigation, uncertainty, controversy
and legal expense, constitutes a compromise and settlement entered into by each
party hereto, and shall not in any event constitute, be construed or deemed a
concession or admission of any liability or wrongdoing of any of the parties.

 

9.            Public Announcements. During the Standstill Period, neither the
Company nor any of the Investors shall issue any press release or make any
public announcement regarding this Agreement or the appointments contemplated
hereby or take any action that would require public disclosure thereof without
the prior written consent of the other party, except as required by law or the
rules of any stock exchange (and, in any event, each party will provide the
other party, prior to making any such public announcement or statement, a
reasonable opportunity to review and comment on such disclosure, to the extent
reasonably practicable under the circumstances, and each party will consider any
comments from the other in good faith) or with the prior written consent of the
other party, and otherwise in accordance with this Agreement.

 

10.        SEC Filings. No later than four (4) business days following the
execution of this Agreement, the Company shall file a Current Report on Form 8-K
with the SEC reporting the entry into this Agreement and appending or
incorporating by reference this Agreement as an exhibit thereto. The Company
shall provide the Investor Group and its counsel a reasonable opportunity to
review and comment on the Form 8-K prior to such filing, which comments shall be
considered in good faith.

 

11.        Specific Performance. Each of the Investors, on the one hand, and the
Company, on the other hand, acknowledges and agrees that irreparable injury to
the other party hereto may occur in the event any of the provisions of this
Agreement are not performed in accordance with their specific terms or are
otherwise breached and that such injury would not be adequately compensable in
monetary damages. It is accordingly agreed that the Investors or any Investor,
on the one hand, and the Company, on the other hand (the “Moving Party”), shall
each be entitled to seek specific enforcement of, and injunctive or other
equitable relief to prevent any violation of, the terms hereof, and the other
party hereto will not take action, directly or indirectly, in opposition to the
Moving Party seeking such relief on the grounds that any other remedy or relief
is available at law or in equity.

 

12.        Notice. Any notices, consents, determinations, waivers or other
communications required or permitted to be given under the terms of this
Agreement must be in writing and will be deemed to have been delivered: (i) upon
receipt, when delivered personally; (ii) upon receipt, when sent by facsimile
(provided confirmation of transmission is mechanically or electronically
generated and kept on file by the sending party); (iii) upon confirmation of
receipt, when sent by email (provided such confirmation is not automatically
generated) or (iv) one (1) business day after deposit with a nationally
recognized overnight delivery service, in each case properly addressed to the
party to receive the same. The addresses and facsimile numbers for such
communications shall be:

 



 10 

 

 

If to the Company:

  

EVINE Live, Inc.



6740 Shady Oak Road



Eden Prairie, MN 55344



Fax No.: (952) 943-6119



Email: tpeterman@evine.com



Attention: Timothy Peterman, Chief Financial Officer



 

With copies (which shall not constitute notice) to:

  

Morgan, Lewis & Bockius LLP



1111 Pennsylvania Avenue, N.W.



Washington, DC 20004



Fax No.: (202) 739-3001



Email: keith.gottfried@morganlewis.com



Attention: Keith E. Gottfried, Esq.

 



If to any Investor:



 

Clinton Group, Inc.



510 Madison Avenue, 9th Floor



New York, NY 10022



Fax No.: (212) 377-4252



Email: geh@clinton.com



Attention: George Hall, President



 

With copies (which shall not constitute notice) to:



  

Schulte Roth & Zabel LLP



919 Third Avenue



New York, New York 10022



Fax No.: (212) 593-5955



E-mail: eleazer.klein@srz.com

marc.weingarten@srz.com

 

 

Attention:  Eleazer Klein, Esq.

                     Marc Weingarten, Esq.

 

13.        Governing Law. This Agreement shall be governed in all respects,
including validity, interpretation, and effect, by, and construed in accordance
with, the laws of the State of New York executed and to be performed wholly
within the State of New York, except with respect to matters related to the
voting of Company common shares and corporate governance matters (including
fiduciary determinations) for which Minnesota law shall apply, in each case
without reference to the choice of law or conflict of law principles thereof or
of any other jurisdiction to the extent that such principles would require or
permit the application of the laws of another jurisdiction.

 



 11 

 

 

14.        Jurisdiction. Each of the parties hereto (a) consents to submit
itself to the personal jurisdiction of federal or state courts of the State of
New York in the event any dispute arises out of this Agreement or the
transactions contemplated by this Agreement, (b) agrees that it shall not bring
any action relating to this Agreement or the transactions contemplated by this
Agreement in any court other than the federal or state courts of the State of
New York, and each of the parties irrevocably waives the right to trial by jury,
(c) agrees to waive any bonding requirement under any applicable law, in the
case any other party seeks to enforce the terms by way of equitable relief, and
(d) irrevocably consents to service of process by first class certified mail,
return receipt requested, postage prepaid, to the address of such party’s
principal place of business or as otherwise provided by applicable law. Each of
the parties hereto irrevocably waives, and agrees not to assert, by way of
motion, as a defense, counterclaim or otherwise, in any action, suit or other
legal proceeding with respect to this Agreement, (a) any claim that it is not
personally subject to the jurisdiction of the above-named courts for any reason,
(b) that it or its property is exempt or immune from jurisdiction of any such
court or from any legal process commenced in such courts (whether through
service of notice, attachment before judgment, attachment in aid of execution of
judgment, execution of judgment or otherwise), and (c) to the fullest extent
permitted by applicable law, that (i) such action, suit or other legal
proceeding in any such court is brought in an inconvenient forum, (ii) the venue
of such action, suit or other legal proceeding is improper or (iii) this
agreement, or the subject matter hereof, may not be enforced in or by such
court.

 

15.        Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY TO THIS AGREEMENT
CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO
ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (B) SUCH PARTY HAS
CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY MAKES THIS WAIVER
VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION
15.

 

16.        Representative. Each Investor hereby irrevocably appoints Joseph A.
De Perio as its attorney-in-fact and representative (the “Investor Group
Representative”), in such Investor’s place and stead, to do any and all things
and to execute any and all documents and give and receive any and all notices or
instructions in connection with this Agreement and the transactions contemplated
hereby. The Company shall be entitled to rely, as being binding on each
Investor, upon any action taken by the Investor Group Representative or upon any
document, notice, instruction or other writing given or executed by the Investor
Group Representative.

 

17.        Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement among the parties with regard to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings
and representations, whether oral or written, of the parties with respect to the
subject matter hereof. There are no restrictions, agreements, promises,
representations, warranties, covenants or undertakings, oral or written, between
the parties other than those expressly set forth herein.

 



 12 

 

 

18.        Headings. The section headings contained in this Agreement are for
reference purposes only and shall not effect in any way the meaning or
interpretation of this Agreement.

 

19.        Waiver. No failure on the part of any party to exercise, and no delay
in exercising, any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of such right, power or remedy
by such party preclude any other or further exercise thereof or the exercise of
any other right, power or remedy.

 

20.        Remedies. All remedies hereunder are cumulative and are not exclusive
of any other remedies provided by law or equity.

 

21.        Receipt of Adequate Information; No Reliance; Representation by
Counsel. Each party acknowledges that it has received adequate information to
enter into this Agreement, that it has had adequate opportunity to make whatever
investigation or inquiry it may deem necessary or desirable in connection with
the subject matter of this Agreement prior to the execution hereof, and that it
has not relied on any promise, representation or warranty, express or implied
not contained in this Agreement. Each of the parties hereto acknowledges that it
has been represented by counsel of its choice throughout all negotiations that
have preceded the execution of this Agreement, and that it has executed the same
with the advice of said independent counsel. Each party cooperated and
participated in the drafting and preparation of this Agreement and the documents
referred to herein, and any and all drafts relating thereto exchanged among the
parties shall be deemed the work product of all of the parties and may not be
construed against any party by reason of its drafting or preparation.
Accordingly, any rule of law or any legal decision that would require
interpretation of any ambiguities in this Agreement against any party that
drafted or prepared it is of no application and is hereby expressly waived by
each of the parties hereto, and any controversy over interpretations of this
Agreement shall be decided without regards to events of drafting or preparation.
Further, any rule of law or any legal decision that would provide any party with
a defense to the enforcement of the terms of this Agreement against such party
shall have no application and is expressly waived. The provisions of this
Agreement shall be interpreted in a reasonable manner to effect the intent of
the parties.

 

22.        Construction. When a reference is made in this Agreement to a
Section, such reference shall be to a Section of this Agreement, unless
otherwise indicated. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement. Whenever the words “include,” “includes” and “including” are
used in this Agreement, they shall be deemed to be followed by the words
“without limitation.” The words “hereof, “herein” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement. The word “will”
shall be construed to have the same meaning as the word “shall.” The words
“dates hereof” will refer to the date of this Agreement. The word “or” is not
exclusive. The definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms. Any agreement, instrument,
law, rule or statute defined or referred to herein means, unless otherwise
indicated, such agreement, instrument, law, rule or statute as from time to time
amended, modified or supplemented.

 



 13 

 

 

23.        Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement shall remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree shall remain in
full force and effect to the extent not held invalid or unenforceable. The
parties further agree to replace such invalid or unenforceable provision of this
Agreement with a valid and enforceable provision that will achieve, to the
extent possible, the purposes of such invalid or unenforceable provision.

 

24.        Amendment. This Agreement may be modified, amended or otherwise
changed only in a writing signed by all of the parties hereto, or in the case of
the Investors, the Investor Group Representative, or their respective successors
or assigns.

 

25.        Successors and Assigns. The terms and conditions of this Agreement
shall be binding upon and be enforceable by the parties hereto and the
respective successors, heirs, executors, legal representatives and permitted
assigns of the parties, and inure to the benefit of any successor, heir,
executor, legal representative or permitted assign of any of the parties;
provided, however, that no party may assign this Agreement or any rights or
obligations hereunder without, with respect to any Investor, the express prior
written consent of the Company (with such consent specifically authorized in a
written resolution adopted and approved by the unanimous vote of the entire
membership of the Board), and with respect to the Company, the prior written
consent of the Investor Group Representative.

 

26.        No Third-Party Beneficiaries. The representations, warranties and
agreements of the parties contained herein are intended solely for the benefit
of the party to whom such representations, warranties or agreements are made,
and shall confer no rights, benefits, remedies, obligations, or liabilities
hereunder, whether legal or equitable, in any other person or entity, and no
other person or entity shall be entitled to rely thereon.

 

27.        Counterparts; Facsimile / PDF Signatures. This Agreement and any
amendments hereto may be signed in any number of counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument. This Agreement shall become effective when
each party hereto shall have received a counterpart hereof signed by the other
parties hereto. In the event that any signature to this Agreement or any
amendment hereto is delivered by facsimile transmission or by e-mail delivery of
a portable document format (.pdf or similar format) data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

[SIGNATURE PAGE FOLLOWS]


 



 14 

 

 

[SIGNATURE PAGE TO COOPERATION AGREEMENT]

 

IN WITNESS WHEREOF the parties have duly executed and delivered this Agreement
as of the date first above written.

 

 

EVINE LIVE INC.

 

 

By: /s/ Tim Peterman                   

Name: Tim Peterman

Title:   CFO

 

 

CLINTON GROUP, INC.



 

 

By: /s/ George Hall                      

Name: George Hall



Title:   President

 

 

GLASSBRIDGE ENTERPRISES, INC.

 



 

By: /s/ Joseph A. De Perio         



Name: Joseph A. De Perio



Title:   Chairman of the Board

 

 

 15 

 



 

EXHIBIT A

 

DIRECTOR CANDIDATE POOL

 

 

 

Scott R. Arnold

 

Rodney Bienvenu

 

Joseph A. De Perio

 

Daniel A. Strauss

 

 



 16 

 



 

EXHIBIT B

 

STOCKHOLDERS, AFFILIATES, AND OWNERSHIP

 

Investor

 

Shares of Common Stock
Beneficially Owned

 

Clinton Group, Inc.

1,464,883

 

Clinton Madison Investment Fund, L.P.

1,094,218

 

HCM Clinton Equity Strategies Ltd.

335,855

 

GEH Capital, Inc.

34,810

 

George Hall

1,464,883

 

GlassBridge Enterprises, Inc.

806,825

 

Aggregate total beneficially owned by the Investor Group:

 

2,271,708

 

 



 17 

 

 

 

 

 

